Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 1 of 7




            EXHIBIT WW
                 Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 2 of 7




   Reopening
   New York
                                                           These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                           office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                          boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                           Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                           Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                           This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                           However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                           postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                           September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                           may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                           resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                           During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                           with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                           into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                           regulations, and standards.

                       Mandatory                                                               Recommended Best Practices
    Physical               Ensure capacity within the gym or fitness center is                          Prohibit the use of small spaces (e.g. storage closets,
                           limited to no more than 33% of the maximum                                   equipment checkout areas) by more than one individual
    Distancing             occupancy, inclusive of employees and patrons, both of                       at a time. If occupied by more than one person, keep
                           whom must only be permitted entry into the gym or                            occupancy under 33% of maximum capacity of the space.
                           fitness center if they:
                                                                                                        Discourage free weight exercises that require a spotter; if
                           •   wear an acceptable face covering at all times,
                                                                                                        those exercises occur, an employee wearing a face
                               provided they’re over age 2 and able to medically
                                                                                                        covering should be available or the patron who is lifting
                               tolerate such covering; ensure that individuals who
                                                                                                        weights should have a member of their household/party
                               are unable to medically tolerate a face covering
                                                                                                        who is wearing a face covering spot.
                               wear a face shield at all times. However, the CDC
                               “does not currently recommend use of face shields
                                                                                                        When distancing is not feasible in non-workout related
                               as a [sufficient] substitute for masks.”
                                                                                                        locations (e.g. reception desks), erect barriers (e.g. plastic
                           •   complete and pass a health screening, as described                       shielding walls) in accordance with OSHA guidelines.
                               below on page 6 under “Screening”; and
                                                                                                        Modify layouts and reduce bi-directional foot traffic by
                           •   sign in upon entering (or remotely), providing their
                                                                                                        posting signs with arrows in narrow aisles, hallways, or
                               full name, address, and phone number for use in
                                                                                                        spaces, or in aisles between gym equipment.
                               contact tracing efforts.
                                •   Records of sign-in data must be maintained for                      Provide clearly designated, separate entrances and exits,
                                    a minimum of 28 days and made available to                          to the extent practicable.
                                    state/local health departments upon request.
                                                                                                        Implement touchless check-in and payment options and
                           Ensure at least 6 ft. distance between individuals at all                    minimize the handling of cash, credit cards, membership
                           times, unless safety of the core activity requires a                         cards, and mobile devices, where possible.
                           shorter distance; the core activity does NOT apply to
                           exercise activity, which must always allow for at least 6                    Best practices to implement in communal bathrooms
                           ft. of distance between individuals.                                         include but are not limited to:
                                                                                                        • Installation of physical barriers between toilets and
                           Modify the use, reorganize, and/or restrict the number                            sinks if 6 ft. of separation is not feasible; and
                           of workout stations (e.g. cardio equipment, mats) so
                                                                                                        • Use of touch-free paper towel dispensers in lieu of
                           that individuals are at least 6 ft. apart in all directions.
                                                                                                             hair dryers
                           Put in place practices for adequate social distancing in
                                                                                                        Stagger schedules for employees to observe social
                           small areas (e.g. locker rooms, restrooms, breakrooms).
                                                                                                        distancing (i.e., 6 ft. of space) for any employee gathering
                                                                                                        (e.g., coffee breaks, meals, and shift starts/stops).
                           If spotting exercises occur, they must be conducted in
                           the least amount of time possible (i.e., no lingering).

                           Close any communal showers. Individual showers may
                           remain open, provided that they are cleaned and
                           disinfected between each user.


                      WEAR A MASK.                            GET          TESTED.                         SAVE LIVES.
                   Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 3 of 7




   Reopening
   New York
                                                             These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                             office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                            boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                             Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                             Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                             This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                             However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                             postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                             September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                             may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                             resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                             During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                             with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                             into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                             regulations, and standards.

                         Mandatory                                                               Recommended Best Practices
    On-Site Activity         Schedule local health department inspection of facility                      Implement and encourage the use of appointments,
                             before, or within 14 days after, opening.                                    reservations, and/or remote check-ins, particularly for
                                                                                                          membership-based operations, as a method for ensuring
                             For fitness classes and group exercise activities:                           compliance with occupancy restrictions.
                             •    Use appointments, reservations, remote check-ins,
                                                                                                          Encourage the use of outdoor spaces, including for fitness
                                  and/or advance sign-ups for classes and spaces.
                                                                                                          classes.
                             •    Limit participants to the lesser of:
                                                                                                          Encourage patrons to bring their own equipment (e.g.
                                 1) the number of individuals the space can
                                                                                                          yoga mats, hand weights), to the extent possible.
                                    accommodate so that there is a distance of at
                                    least 6 ft. ft. between individuals at all times;
                                                                                                          Advise patrons to label their personal equipment (e.g.
                                 2) 33% of the typical class size (i.e., leave stations,
                                                                                                          mats) and refrain handling other patrons’ equipment.
                                    cycles, or other equipment vacant); or
                                 3) the number of individuals permitted by the State’s
                                                                                                          Implement work-out “shifts” in which individuals sign up
                                    social gathering limit for the region in which the
                                                                                                          for designated times to exercise. Build cohorts that
                                    gym or fitness center is located.
                                                                                                          remain consistent (i.e., the same set of people work out
                                                                                                          together each time).
                             Ensure personal trainers/patrons wear face coverings,
                             maintain 6 ft. distance to the maximum extent possible,
                                                                                                          Adjust hours of operation as necessary to enable
                             and don’t share personal items (e.g., towels).
                                                                                                          enhanced cleaning procedures, per DOH guidance.
                             Prohibit higher-risk activities where physical contact
                             can’t be avoided (e.g. martial arts, boxing). See DOH’s
                             Sports and Recreation Guidance for additional details.

                             Close whirlpools, saunas, steam rooms, and water
                             fountains; water bottle refill stations may remain open.

                             Where applicable, follow Department of Health (DOH)
                             guidelines for sports and recreation, pools, retail stores,
                             food services, offices, and child care.

    Air Handling             For facilities with central air handling systems, ensure                     For facilities with central HVAC system filtration at a
                             central HVAC system filtration meets the highest rated                       minimum of MERV-13, or industry equivalent or greater
    Systems                  filtration compatible with the currently installed filter                    (e.g., HEPA), facilities may consider adopting additional
                             rack and air handling systems, at a minimum MERV-13,                         ventilation and air filtration mitigation protocols per CDC
                             or industry equivalent or greater (e.g., HEPA), as                           and ASHARE recommendations, particularly for buildings
                             applicable, and as certified and documented by a                             older than 15 years. Consult “Interim COVID-19 Guidance
                             certified HVAC technician, professional, or company,                         for Gyms and Fitness Centers” for additional details.
                             ASHRAE-certified professional, certified retro-
                             commissioning professional, or New York licensed
                             professional building engineer.


                        WEAR A MASK.                            GET          TESTED.                         SAVE LIVES.
                 Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 4 of 7




   Reopening
   New York
                                                          These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                          office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                         boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                          Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                          Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                          This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                          However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                          postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                          September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                          may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                          resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                          During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                          with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                          into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                          regulations, and standards.

                       Mandatory                                                              Recommended Best Practices
    Air Handling           For facilities with central air handling systems that can’t
                           handle the abovementioned minimum level of filtration
    Systems (cont’d)       (i.e., MERV-13 or greater), have a certified HVAC
                           technician, professional, or company, ASHRAE-certified
                           professional, certified retro-commissioning
                           professional, or New York licensed professional building
                           engineer certify and document that the currently
                           installed filter rack and air handling system would be
                           unable to perform to the minimum level of heating and
                           cooling that it was otherwise able to provide prior to
                           the COVID-19 public health emergency if such a high
                           degree of filtration (i.e., MERV-13 or greater) was
                           installed. Retain such documentation for review by
                           state or local health department officials.
                           •   Facilities that have a central air handling system
                               that is unable to meet a filtration rating of MERV-13
                               or greater must adopt additional ventilation and air
                               filtration mitigation protocols per CDC and ASHRAE
                               recommendations. Consult “Interim COVID-19
                               Guidance for Gyms and Fitness Centers” for
                               additional details.

                           Facilities that do not have central air handling systems
                           or do not operate or otherwise control the systems
                           must adopt ventilation and air filtration mitigation
                           protocols, per CDC and ASHRAE recommendations.
                           Consult “Interim COVID-19 Guidance for Gyms and
                           Fitness Centers” for additional details.



    Protective             Ensure that employees and patrons are only permitted
                           entry into the gym or fitness center if they wear an
    Equipment              acceptable face covering, provided that they are over
                           age 2 and able to medically tolerate such covering.

                           Ensure that all individuals, including employees and
                           patrons, wear face coverings at all times, with the
                           following exceptions:




                       WEAR A MASK.                          GET          TESTED.                         SAVE LIVES.
                 Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 5 of 7




   Reopening
   New York
                                                          These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                          office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                         boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                          Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                          Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                          This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                          However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                          postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                          September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                          may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                          resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                          During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                          with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                          into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                          regulations, and standards.

                         Mandatory                                                            Recommended Best Practices
    Protective              •   Individuals may be permitted to temporarily
    Equipment (cont'd)          remove face coverings while eating or drinking, so
                                long as they maintain 6 ft. of distance from others.
                            •   Face coverings should not be worn in aquatic
                                settings (e.g., pool, individual shower).
                            •   Ensure that individuals who are unable to medically
                                tolerate a face covering wear a face shield at all
                                times. However, the CDC “does not currently
                                recommend use of face shields as a [sufficient]
                                substitute for masks.”

                            Provide employees with an acceptable face covering at
                            no cost to the employee and have an adequate supply
                            of coverings in case of need for replacement.

                            Acceptable face coverings include, but are not limited
                            to, cloth-based face coverings and disposable masks
                            appropriate for exercise that cover both the mouth and
                            nose. Bandanas, buffs, and gaiters are not acceptable
                            face coverings for use in gyms and fitness centers.

                            Clean, replace, and prohibit sharing of face coverings, in
                            accordance with CDC guidance. Advise employees and
                            patrons to regularly clean or replace their face coverings
                            if they become wet or soiled.

                            Limit the sharing of objects, and the touching of shared
                            surfaces (excluding workout equipment); or, require
                            employees to wear gloves (trade-appropriate or
                            medical) when in contact with shared objects or
                            frequently touched surfaces; or, require employees to
                            sanitize or wash their hands before and after contact.


    Hygiene, Cleaning,      Adhere to hygiene, cleaning, and disinfection                              Install touch-free hand sanitizer dispensers.
                            requirements from the Centers for Disease Control and
    and Disinfection        Prevention (CDC) and Department of Health (DOH) and                        Place receptacles around the gym or fitness center for
                            maintain logs on site that document date, time, and                        disposal of soiled items, including PPE.
                            scope of cleaning and disinfection.




                         WEAR A MASK.                        GET          TESTED.                         SAVE LIVES.
                 Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 6 of 7




   Reopening
   New York
                                                         These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                         office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                        boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                         Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                         Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                         This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                         However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                         postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                         September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                         may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                         resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                         During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                         with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                         into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                         regulations, and standards.

                         Mandatory                                                           Recommended Best Practices
    Hygiene, Cleaning,      Provide and maintain hand hygiene stations throughout                     Have patrons bring their own towels.
                            the gym or fitness center, including handwashing with
    and Disinfection        soap, running warm water, and disposable paper towels
    (cont’d)                as well as an alcohol-based hand sanitizer containing
                            60% or more alcohol for areas where handwashing is
                            not feasible, and in common areas (e.g., entrances,
                            exits, next to workout stations).

                            Regularly clean and disinfect the gym or fitness center
                            and conduct more frequent cleaning and disinfection
                            for high risk areas used by many individuals, using
                            Department of Environmental Conservation (DEC)
                            products identified by the Environmental Protection
                            Agency (EPA) as effective against COVID-19.

                            Ensure that shared equipment and machines are
                            cleaned and disinfected by employees or patrons
                            between every use.
                            • Provide appropriate cleaning and disinfection
                                supplies for shared surfaces and equipment.
                            • Ensure that sufficient staff is available to wipe down
                                equipment between users, but patrons may also be
                                required to wipe down equipment before/after use.

                            Ensure that rental equipment (e.g., cleated shoes, yoga
                            mats) is cleaned and disinfected between uses.

                            Locker rooms and restrooms must be cleaned and
                            disinfected at least every 2 hours.

                            Follow CDC guidance for any towel/laundry service.

    Communication           Affirm you have reviewed and understand the state-                        Develop a communications plan that includes applicable
                            issued industry guidelines, and that you will implement                   instructions, training, signage, and information. Consider
                            them.                                                                     developing webpages, text and email groups, and social
                                                                                                      media campaigns.
                            Post signage inside and outside of the gym or fitness
                            center to remind employees and patrons to adhere to
                            proper hygiene, social distancing rules, appropriate use
                            of PPE, and cleaning and disinfection protocols.

                            Conspicuously post completed safety plans on site.


                         WEAR A MASK.                       GET          TESTED.                         SAVE LIVES.
                Case 1:21-cv-00165-DLC Document 29-49 Filed 02/23/21 Page 7 of 7




   Reopening
   New York
                                                       These guidelines apply to fitness activities and facilities, including, but not limited, to standalone, hotel, residential, and
                                                       office gyms and fitness centers, gyms and fitness centers in higher education institutions, yoga/Pilates/barre studios,
Gyms & Fitness Centers Guidelines                      boxing/kickboxing gyms, fitness boot camps, CrossFit or other plyometric boxes, and other group fitness classes.
                                                       Residential and hotel gyms and fitness centers must have staff available to ensure compliance with this guidance.
                                                       Guidance is subject to change. See “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                       This guidance takes effect on Monday, August 24, 2020 for gyms and fitness centers in all regions of New York.
                                                       However, chief executives of counties outside of New York City or the mayor of New York City may decide to
                                                       postpone the effective date within their jurisdiction until a later date, but in no event later than Wednesday,
                                                       September 2, 2020; however, chief executives of counties outside of New York City or the mayor of New York City
                                                       may decide to opt-out of indoor group fitness and aquatic classes within their jurisdiction, postponing their
                                                       resumption until a later date. Consult “Interim COVID-19 Guidance for Gyms and Fitness Centers” for full details.
                                                       During the COVID-19 public health emergency, all owners/operators of gyms and fitness centers should stay up to date
                                                       with any changes to state and federal requirements related to gyms and fitness centers and incorporate those changes
                                                       into their operations. This guidance is not intended to replace any existing applicable local, state, and federal laws,
                                                       regulations, and standards.

                      Mandatory                                                            Recommended Best Practices
    Screening             Implement mandatory health screening practices (e.g.                      Perform screening remotely (e.g. by telephone or
                          questionnaire, temperature check) for employees,                          electronic survey), before people arrive at the gym or
                          patrons, and, where practicable, contractors and                          fitness center, where possible.
                          vendors, but such screening shall not be mandated for
                          delivery personnel.                                                       Prevent individuals from intermingling in close or
                                                                                                    proximate contact with each other prior to completion of
                          Screening must ask about, at minimum: (1) COVID-19                        the screening.
                          symptoms in past 14 days, (2) positive COVID-19
                          diagnostic test in past 14 days, (3) close contact with                   Screeners should be trained by employer-identified
                          confirmed or suspected COVID-19 case in past 14 days;                     individuals familiar with CDC, DOH, and OSHA protocols.
                          and/or (4) traveled within a state with significant
                          community spread of COVID-19 for longer than 24 hours                     Temperature checks may also be conducted per U.S. Equal
                          within the past 14 days.                                                  Opportunity Commission or DOH guidelines.

                          Refer to DOH travel advisory for the most up to date                      Refer to DOH guidance regarding protocols and policies
                          information on states with significant spread of COVID-                   for employees seeking to return to work after a suspected
                          19 and quarantine requirements.                                           or confirmed case of COVID-19 or after the employee had
                                                                                                    close or proximate contact with a person with COVID-19.
                          An individual who screens positive for COVID-19
                          symptoms must not be allowed to enter the facility and
                          employees who screen positive must be sent home with
                          instructions to contact their healthcare provider for
                          assessment and testing.

                          Immediately notify state and local health departments
                          of any confirmed cases of COVID-19.

                          Designate a site safety monitor whose responsibilities
                          include compliance with all aspects of the safety plan.

                          Maintain a log of every person, including employees,
                          patrons, and where practicable, contractors and
                          vendors, who may have had close or proximate contact
                          with other individuals at the workplace or area;
                          excluding deliveries that are performed with
                          appropriate PPE or through contactless means. The log
                          must contain contact information, including each
                          person’s full name, address, and phone number.

                          Maintain record of the aforementioned sign-in data for
                          a period 28 days and make such data available to state
                          and local health departments upon request.


                     WEAR A MASK.                          GET         TESTED.                         SAVE LIVES.
